

EXHIBIT 10.27
 
INVESTOR RELATIONS SECOND AMENDMENT AGREEMENT


This Second Amendment Agreement, dated as of May 19, 2008 (“Effective Date”), by
and between DigitalPost Interactive Inc., a Nevada corporation (the “Company”)
and Crown Financial Investment Group, LTD. (“Crown”) (collectively referred to
as the “Parties”).


WHEREAS, Crown and the Company entered into an Investor Relations Agreement,
dated November 13, 2007, where by Crown is to perform certain investor relations
services and the Company is to compensate Crown for such services with the
granting of warrants to purchase up to three million shares in aggregate of the
Company’s common stock exercisable at $1.20 per share (the “Original 3 Million
Warrant”).


WHEREAS, Crown and the Company entered into an Amendment Agreement dated
February 12, 2008 (the “First Amendment Agreement”), whereby both parties agreed
to cancel the Original 3 Million Warrant as contemplated in the November 13,
2007 Investor Relations Agreement and issue a new warrant to Crown by the
Company to purchase up to 4.6 million shares of the Company’s common stock at an
exercise price of $.65 per share (the “4.6 Million Warrant”). It is the desire
of both parties of this Second Amendment Agreement to cancel the 4.6 Million
Warrant as contemplated in the First Amendment Agreement and issue a new warrant
to Crown by the Company to purchase up to 6.6 million shares of the Company’s
common stock at an exercise price of $.45 per share.


WHEREAS, both parties desire to keep intact all other terms and conditions of
the Investor Relations Agreement dated November 13, 2007, and that the only term
changed is the warrant granted to Crown.


NOW THEREFORE, in consideration of the mutual promises and consideration set
forth herein, the Parties agree as follows:


1. The Company agrees to issue warrants to purchase an aggregate of 6,600,000
shares of the Company’s Common Stock at an exercise price of $.45 cents per
share (warrant form attached hereto as Exhibit B) according to the issuance,
vesting and expiration schedule as set forth on Exhibit A.  Crown agrees that
the 4.6 Million Warrant remains unexercised and is hereby cancelled
immediately.  Crown re-confirms and ratifies that the Original 3 Million Warrant
had been already cancelled unexercised.


2. Crown and the Company agrees that all other terms and conditions of the
Investor Relations Agreement dated November 13, 2007 continue unchanged and no
other terms of said agreement are modified by this amendment agreement except
for that services provided by Crown continue through July 18, 2008.




Agreed:


Crown Financial Group, LTD.


/s/ Jonathan Small
Jonathan Small




DigitalPost Interactive, Inc.


/s/Mike Sawtell
Mike Sawtell

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Warrant Schedule


Company shall issue Crown warrant shares according to the following schedule:


Date of Issuance                                                       Warrant
Shares to be
issued                                                                    Expiration
Date
(Fully vested upon issuance)


5/19/08                                                          3,300,000                                                       7/18/08
6/19/08                                                          3,300,000                                                       7/18/08

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B



 DIGITALPOST INTERACTIVE, INC.


COMMON STOCK WARRANT


THIS COMMON STOCK WARRANT AND ANY SECURITIES ISSUABLE UPON THE EXERCISE  OF THIS
COMMON STOCK WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, AND MAY NOT BE TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS THEY HAVE
BEEN REGISTERED UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT.




Issued: _______________


Warrant to Purchase _________ Shares of Common Stock


Expiration Date: _______________




     DigitalPost Interactive, Inc. ("Company"), hereby certifies that, for value
received, Crown Financial Group (“Warrant Holder”) is entitled, on the terms set
forth below, to purchase from the Company at any time until 5:00 p.m., PCT, on
the Expiration Date, ___________________ fully paid and nonassessable shares of
the Common Stock of the Company, at a price per share of $_____ ("Purchase
Price").


     This Warrant is being issued pursuant to the Second Amendment Agreement
dated May __,  2008 between the Company and Warrant Holder (the
"Agreement").  All capitalized terms used but not otherwise defined herein shall
have the meaning ascribed to such terms in the Agreement.




     1.   Vesting; Exercise of Warrant; Transfer of Warrant.


          (a)  Vesting.  The Warrant Shares vest are fully vested on the date of
issuance.


          (b)  Exercise of Warrant. At any time prior to 5:00 p.m. on the
Expiration Date, the Vested Shares may be exercised by Warrant Holder, in whole
or in part, upon surrender of this Warrant to the Company, together with an
executed Notice of Exercise, substantially in the form attached hereto as
Exhibit 1, at the Company's primary executive office, with payment by check to
the Company of the amount obtained by multiplying the number of shares of Common
Stock with respect to which this Warrant is being exercised by the Purchase
Price.


          (c)  Partial Exercise. Upon any partial exercise or conversion, the
Company will issue to the Warrant Holder a new Warrant for the number of Warrant
Shares as to which this Warrant was not exercised or converted on the same terms
herein.


          (d)  Fractional Shares. No fractional shares of Common Stock shall be
issued upon any exercise or conversion of this Warrant. Instead of any
fractional share which would otherwise be issuable upon exercise or conversion,
the Company shall pay a cash amount in respect of each fractional share at a
price equal to an amount calculated by multiplying such fractional share
(calculated to the nearest 1/100th of a share) by the Fair Market Value of a
share of Common Stock on the date of exercise or conversion, as applicable,
minus the Purchase Price. Payment of such amount shall be made in cash or by
check payable to the order of Warrant Holder at the time of delivery of any
certificate or certificates arising upon such exercise or conversion.


          (e)  Taxes. The Company will not be required to pay any tax imposed in
connection with any transfer involved in the issuance of a Warrant or a
certificate for shares of Common Stock in any name other than that of Warrant
Holder hereof, and in such case, the Company will not be required to issue or
deliver any stock certificate or Warrant until such tax is paid.


          (f)  Transfer of Warrant. Transfer of this Warrant to a third party
shall be effected by execution and delivery of the Notice of Assignment attached
hereto as Exhibit 2 and surrender of this Warrant for registration of transfer
of this Warrant at the primary executive office of the Company, together with
funds sufficient to pay any applicable transfer tax. Upon receipt of the duly
executed Notice of Assignment and the necessary transfer tax funds, if any, the
Company, at its expense, shall execute and deliver, in the name of the
designated transferee or transferees, one or more new Warrants representing the
right to purchase a like aggregate number of shares of Common Stock.


     2.  Registration Rights.  All common stock underlying the warrants will
have standard piggy-back registration rights in the Company’s next applicable
registration.


     3.   INTENTIONALLY LEFT BLANK


     4.   Notices of Record Date. In case (a) the Company takes a record of
Warrant Holders of the Common Stock for the purpose of entitling them to receive
any dividend or other distribution, or any right to subscribe for or purchase
any shares of stock of any class or any other securities; (b) of any capital
reorganization of the Company, any reclassification of the capital stock of the
Company, any consolidation or merger of the Company with or into another
corporation, or any conveyance of all or substantially all of the assets of the
Company to another corporation; or (c) of any voluntary dissolution, liquidation
or winding-up of the Company; then, in each such case, the Company will mail or
cause to be mailed to Warrant Holder of a Warrant at the time outstanding a
notice specifying, as the case may be, (i) the date on which a record is to be
taken for the purpose of such dividend, distribution or right, and stating the
amount and character of such dividend, distribution or right, or (ii) the date
on which such reorganization, reclassification, consolidation, merger,
conveyance, dissolution, liquidation or winding-up is to take place, and time,
if any is to be fixed, as of which Warrant Holders of record of Common Stock (or
such other stock or securities at the time receivable upon the exercise or
conversion of the Warrant) will be entitled to exchange their shares of Common
Stock (or such other stock or securities) for securities or other property
deliverable upon such reorganization, reclassification, consolidation, merger,
conveyance, dissolution, liquidation or winding-up, and, in the case of a
reorganization, consolidation, merger or conveyance, the fair market value of
such securities or other property as determined by the Board. Such notice shall
be mailed at least ten days prior to the date specified therein.


     5.   Replacement of Warrant. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and (in the case of loss, theft or destruction) upon delivery of an
indemnity agreement in such reasonable amount as the Company may determine, or
(in the case of mutilation) upon surrender and cancellation thereof, the Company
at its expense, will issue a replacement.


     6.   Transferability of Warrant; No Redemption. This Warrant and all rights
hereunder are freely transferable by Warrant Holder, subject to compliance with
applicable state and federal securities laws. This Warrant shall not be
redeemable by the Company, in whole or in part, at any time.


     7.   Notices. All notices, instructions and other communications given
hereunder or in connection herewith shall be sent to:


If to the Company to: 
Digital Post Interactive, Inc.
3020 El Camino Real, Suite #230
Irvine, CA 92602
Attention: Chief Executive Officer
Facsimile: (714) 824-3020


If to Warrant Holder to:
As written on signatory page of the Agreement



     8.   Change; Waiver. This Warrant except by agreement may not be changed,
amended or modified in writing signed by the Company and Warrant Holder.


     9.   No Rights as Warrant Holder. This Warrant does not entitle Warrant
Holder to any voting rights or other rights as Warrant Holder of the Company
prior to the exercise of this Warrant.


     10.   Headings. The headings in this Warrant are for purposes of reference
only and shall not be deemed to constitute a part hereof.


     11.  Governing Law. This Warrant shall be construed in accordance with and
governed by the laws of Nevada without regard to its conflicts of laws rules.




Dated: _______________, 2008


                                 DigitalPost Interactive, Inc.






                                 ____________________________
                                 Michael Sawtell
                                 Chief Executive Officer



 
 

--------------------------------------------------------------------------------

 

EXHIBIT 1



NOTICE OF EXERCISE OF WARRANT


TO:  DigitalPost Interactive, Inc.


     1.   The undersigned hereby elects to receive __________ shares of Common
Stock of DigitalPost Interactive, Inc., pursuant to the terms of the attached
Warrant.


     2.   Exercise.  The undersigned tenders herewith payment in full for the
purchase price of the shares being purchased, together with all applicable
transfer taxes, if any.


     3.   Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:


                      _________________________________
                                    (Name)
                      _________________________________


                      _________________________________
                                   (Address)


     4.   The undersigned represents that the aforesaid shares of Common Stock
are being acquired for the account of the undersigned for investment and not
with a view to, or for resale in connection with, the distribution thereof and
that the undersigned has no present intention of distributing or reselling such
shares.


          All capitalized terms used but not otherwise defined herein shall have
the meaning ascribed to such terms in the Warrant.


                      _________________________________
                                Name of Warrant Holder


                      _________________________________
                      Signature of Authorized Signatory


                      _________________________________
                             Print Name and Title


                      _________________________________
                                     Date



 
 

--------------------------------------------------------------------------------

 

EXHIBIT 2

WARRANT ASSIGNMENT FORM


(To be executed only upon the assignment of the within Warrant)


     FOR VALUE RECEIVED, the undersigned registered Warrant Holder of the within
Warrant hereby sells, assigns and transfers unto _____________________, whose
address is ___________________ all of the rights of the undersigned under the
within Warrant, with respect to shares of Common Stock (as defined within the
Warrant) of DigitalPost Interactive, Inc., and, if such shares of Common Stock
shall not include all the shares of Common Stock issuable as provided in the
within Warrant, that a new Warrant of like tenor for the number of shares of
Common Stock not being transferred hereunder be issued in the name of and
delivered to the undersigned, and does hereby irrevocably constitute and appoint
_________________ attorney to register such transfer on the books of DigitalPost
Interactive, Inc. maintained for that purpose, with full power of substitution
in the premises.


Dated:_____________


By:________________________________
        (Signature of Registered Warrant Holder)


Title:_____________________________




NOTICE:      The signature to this Notice of Assignment must correspond
                     with the name upon the face of the within Warrant in every
                     particular, without alteration or enlargement or any
                     change whatever.


